Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 15, 2022 has been entered.

Detailed Action
	This office action is a response to applicant’s communication submitted February 15, 2022 wherein claims 45, 46, 50, 51, 53, and 54 are amended, claims 44 and 52 are canceled, and new claims 55-68 are introduced.  This application is a national stage application of PCT/GB2017/051554, filed May 31, 2017, which claims benefit of provisional application GB1609602.6, filed June 1, 2016.
Claims 45, 46, 50, 51, and 53-68 are pending in this application.
Claims 45, 46, 50, 51, and 53-68 as amended are examined on the merits herein.

Information Disclosure Statement
	The information disclosure statement submitted February 15, 2022, has been reviewed and found to be the basis for the following new grounds of rejection:
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 46, 50, 51, and 53-64 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari (Non-patent literature reference 14 submitted with PTO-1449 on 2/15/2022) in view of Congiatu et al. (Reference included with PTO-1449 on 7/19/2021) in view of Chamberlain et al. (WO2010/081082, reference included with PTO-892)
	The claimed invention is directed to a compound which is a purified phosphate diastereomer of  (2S)-Benzyl 2-(((((2R,3S,4R,5R)-5-(6-amino-8-chloro-9H-purin-9-yl)-3,4-dihydroxy-tetrahydrofuran-2-yl)methoxy)(naphthalen-1-yloxy)-phosphoryl)amino)propanoate, as either the Rp or Sp stereoisomer, wherein the compound is present in at least 90% stereochemical purity.  Dependent claims 53-56 further specify the stereochemical purity as 95% or 98%.  Dependent claims 50, 51, 60, and 61 further claim pharmaceutical compositions and methods of treatment using these compounds.
	Ferrari discloses ProTide prodrugs of nucleoside analogues such as 8-chloroadenosine. (p. iii second paragraph) 8-chloroadenosine is further described as an antineoplastic agent that is in clinical trials for treating chronic lymphocytic leukemia. (p. 140 first paragraph) Prodrugs of 8-chloroadenosine synthesized include compound 71a in table 4.4 on p. 147 of the reference which is the same compound recited in the present claims, without the specific phosphorus atom stereochemical orientation.  This compound is seen to be active against several tumor cell lines. (p. 150 table 4.6, figure 4.4)
	While Ferrari does not specifically disclose isolating the Rp and Sp diastereomers of this compound at the claimed levels of purity, Congiatu et al. discloses separation of the phosphorus 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to purify the individual phosphorus diastereomers of the compound 71a disclosed by Ferrari.  One of ordinary skill in the art would have seen the disclosure of Congiatu et al. as suggesting separating and individually evaluating the diastereomers because of its disclosure that one diastereomer of a different nucleotide prodrug is more active than the other.  Furthermore Chamberlain et al. demonstrates that it is within the ability of one of ordinary skill in the art to purify these diastereomers at 99.9% purity, for example, using commercially available chiral chromatography columns.
	With respect to claims 50, 51, and 57-64, Chamberlain et al. additionally discloses a method of administering these compounds to a subject by various routes of administration including for example oral, parenteral, or intravenous administration. (p. 75 paragraph 126 – p. 76 paragraph 127) Pharmaceutical compositions can be prepared including pharmaceutically acceptable excipients. (p. 77 paragraph 130 – p. 78 paragraph 131) Given that Ferrari et al. discloses that 8-chloroadenosine and its prodrugs possess antitumor activity, one of ordinary skill in the art would have seen the disclosure of Chamberlain et al. as suggesting the specific methods and pharmaceutical compositions recited in the claims, because the reference discloses such methods and compositions for a similar antitumor 
	Therefore the invention taken as a whole is prima facie obvious.

Claims 45, 46, 50, 51, and 53-64 are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen (Non-patent literature reference 45 included with 2/15/2022 PTO-1449) in view of McGuigan et al. ‘439 (PCT international publication WO2006/100439, foreign reference BA included with 11/28/2018 PTO-1449) in view of Congiatu et al. (Reference included with PTO-1449 on 7/19/2021) in view of Chamberlain et al. (WO2010/081082, reference included with PTO-892)
	The claimed invention is directed to a compound which is a purified phosphate diastereomer of  (2S)-Benzyl 2-(((((2R,3S,4R,5R)-5-(6-amino-8-chloro-9H-purin-9-yl)-3,4-dihydroxy-tetrahydrofuran-2-yl)methoxy)(naphthalen-1-yloxy)-phosphoryl)amino)propanoate, as either the Rp or Sp stereoisomer, wherein the compound is present in at least 90% stereochemical purity.  Dependent claims 53-56 further specify the stereochemical purity as 95% or 98%.  Dependent claims 50, 51, 60, and 61 further claim pharmaceutical compositions and methods of treatment using these compounds.
Thomsen discloses Protide nucleotide prodrugs including those using alanine as an amino acid moiety. (pp. 34-35 section 1.7) Thomsen further discloses that 8-chloroadenosine is a nucleotide analog with antitumor activity. (pp. 14-16 section 1.4.2) Protides of 8-chloroadenosine were synthesized (p. 64 section 3.6.2.3) including alanine-benzyl ester derivatives. (p. 66 table 3.6, compound 3.3c) This compound 3.3c differs from the claimed structures only in that it has a phenyl phosphate ester in place of the naphthyl ester used by the claimed compounds.  This compound was found to possess antitumor activity against several cancer cell lines. (pp. 67-71 section 3.7.2)

	While Thomsen does not specifically disclose isolating the Rp and Sp diastereomers of this compound at the claimed levels of purity, Congiatu et al. discloses separation of the phosphorus diastereomers of a different Protide nucleotide prodrug. (p. 453 right column second paragraph) The two diastereomers are disclosed to have significantly different antitumor activities.  Furthermore Chamberlain et al. discloses a Protide prodrug compound having a similar structure. (p. 4 structure (I), also p. 23 paragraph 45 showing a L-alanine prodrug having the same prodrug moiety as the presently claimed compounds) Chamberlain et al. furthermore discloses separation of these prodrugs into the (S)-P and (R)-P diastereomers, in ratios of 1:99 to 99:1, which comes to up to 99% of either diastereomer. (p. 56 paragraph 81 – p. 57 paragraph 82) In a specific example chiral chromatography was shown to be 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to purify the individual phosphorus diastereomers of the compound 71a disclosed by Thomsen.  One of ordinary skill in the art would have seen the disclosure of Congiatu et al. as suggesting separating and individually evaluating the diastereomers because of its disclosure that one diastereomer of a different nucleotide prodrug is more active than the other.  Furthermore Chamberlain et al. demonstrates that it is within the ability of one of ordinary skill in the art to purify these diastereomers at 99.9% purity, for example, using commercially available chiral chromatography columns.
With respect to claims 50, 51, and 57-64, Chamberlain et al. additionally discloses a method of administering these compounds to a subject by various routes of administration including for example oral, parenteral, or intravenous administration. (p. 75 paragraph 126 – p. 76 paragraph 127) Pharmaceutical compositions can be prepared including pharmaceutically acceptable excipients. (p. 77 paragraph 130 – p. 78 paragraph 131) Given that Ferrari et al. discloses that 8-chloroadenosine and its prodrugs possess antitumor activity, one of ordinary skill in the art would have seen the disclosure of Chamberlain et al. as suggesting the specific methods and pharmaceutical compositions recited in the claims, because the reference discloses such methods and compositions for a similar antitumor nucleotide prodrug.  Further note that these claims recite their subject matter in very generic terms, encompassing almost any therapeutic method or pharmaceutical composition utilizing these nucleotide prodrugs for treating cancer.
	Therefore the invention taken as a whole is prima facie obvious.

s 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrari in view of Congiatu et al. in view of Chamberlain et al. as applied to claims 45, 46, 50, 51, and 53-64 above, and further in view of Griffith et al. (PCT international publication WO2015/198059, Foreign reference BJ submitted with 4/1/2021 IDS)
	The disclosures of Ferrari, Congiatu et al., and Chamberlain et al. are discussed above.  Ferrari in view of Congiatu et al. in view of Chamberlain et al. does not specifically disclose an injectable composition of the claimed nucleotide analogs in a polar aprotic solvent such as DMSO, NMP, or DMAC.  However, Griffith et al. discloses that the Protide derivative of gemcitabine (NUC-1031, having a phosphate prodrug moiety similar to the one appearing on the presently claimed compounds) is extremely lipophilic and poorly water soluble, making delivery to a patient difficult. (p. 2 paragraph 5) Griffith et al. further discloses an effective intravenous pharmaceutical dosage form of this compound. (p. 3 paragraphs 7-10) This pharmaceutical composition comprises the active ingredient and a polar aprotic solvent, preferable DMA, DMSO, or NMP. (p. 3 paragraphs 12-13)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the compounds described by Ferrari in a polar aprotic solvent in a manner analogous to that disclosed by Griffith et al.  One of ordinary skill in the art would have found this to be obvious based on a rational of applying a known improvement, in this case the use of a polar aprotic solvent, to a prior art composition, in this case the lipophilic 8-chloroadenosine prodrug.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Thomsen in view of McGuigan et al. ‘439 in view of Congiatu et al. in view of Chamberlain et al. as applied to claims 45, 46,  above, and further in view of Griffith et al. (PCT international publication WO2015/198059, Foreign reference BJ submitted with 4/1/2021 IDS)
	The disclosures of Thomsen, McGuigan et al. ‘439, Congiatu et al., and Chamberlain et al. are discussed above.  Thomsen in view of McGuigan et al. ‘439 in view of Congiatu et al. in view of Chamberlain et al. does not specifically disclose an injectable composition of the claimed nucleotide analogs in a polar aprotic solvent such as DMSO, NMP, or DMAC.  However, Griffith et al. discloses that the Protide derivative of gemcitabine (NUC-1031, having a phosphate prodrug moiety similar to the one appearing on the presently claimed compounds) is extremely lipophilic and poorly water soluble, making delivery to a patient difficult. (p. 2 paragraph 5) Griffith et al. further discloses an effective intravenous pharmaceutical dosage form of this compound. (p. 3 paragraphs 7-10) This pharmaceutical composition comprises the active ingredient and a polar aprotic solvent, preferable DMA, DMSO, or NMP. (p. 3 paragraphs 12-13)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the compounds described by Thomsen in a polar aprotic solvent in a manner analogous to that disclosed by Griffith et al.  One of ordinary skill in the art would have found this to be obvious based on a rational of applying a known improvement, in this case the use of a polar aprotic solvent, to a prior art composition, in this case the lipophilic 8-chloroadenosine prodrug.
	Therefore the invention taken as a whole is prima facie obvious.

Comment on Previous Reasons for Allowance
	Previously, in the notice of allowance issued January 21, 2021, it has been stated that the claimed compounds were not obvious over the disclosure of McGuigan et al. ‘439 in view of other prior art disclosing that 8-chloroadenosine is a known antitumor compound.  This finding was based on the 50 and activity of 8-chloroadenosine compared to the parent compound, and that this effect is not observed for structurally related compounds clofarabine and cladribine.  The previous finding of allowability was based on the fact that no prior art of record disclosed the concept of applying a Protide modification to 8-chloroadenosine.  However, the references Thomsen and Ferrari introduced with the February 15, 2022 information disclosure statement disclose derivatives of 8-chloroadenosine already bearing this prodrug moiety.  The only differences, as discussed above, involve the specific aromatic moiety used in the prodrug, and the separation of individual phosphorus diastereomers.  Therefore there is no nexus between the evidence of unexpected results and the claimed invention.  As a result the previous reasons for allowance no longer apply in view of the newly introduced documents.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        2/23/2022